            Case 2:20-cv-00893-RAJ-BAT Document 65 Filed 09/13/21 Page 1 of 5




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
      CANDACE ERMELS, as Guardian for
 7
      W.P.B.,
                                                            CASE NO. 2:20-00893-RAJ-BAT
 8                                Plaintiff,
                                                            ORDER REGARDING INITIAL
 9            v.                                            DISCLOSURES, JOINT STATUS
                                                            REPORT, AND EARLY
10    SHORELINE SCHOOL DISTRICT,                            SETTLEMENT

11                                Defendant.

12
             On August 17, 2021, the Court entered a briefing schedule (based on the filing of an
13
     administrative record). Dkt. 63. On August 23, 2021, Plaintiff filed a Motion to Correct Court
14
     Ordered Briefing Schedule. Dkt. 64. Plaintiff states that this is not an administrative appeal, but
15
     one seeking relief under Section 504 and the Americans with Disability Act. Dkt. 64. The Clerk
16
     noted Plaintiff’s motion for consideration on September 10, 2021. Defendant Shoreline School
17
     District did not file a response.
18
             Accordingly, it is ORDERED that Plaintiff’s motion (Dkt. 64) is GRANTED and the
19
     Clerk is directed to strike the Briefing Schedule at Dkt. 63.
20
             It is further ORDERED that the parties shall adhere to the following schedule for their
21
     initial disclosures and submission of the Joint Status Report and Discovery Plan:
22
                     Deadline for FRCP 26(f) Conference:                  9/27/2021
23
                     Initial Disclosures Pursuant to FRCP 26(a)(1):       10/4/2021

     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 1
            Case 2:20-cv-00893-RAJ-BAT Document 65 Filed 09/13/21 Page 2 of 5




 1                  Combined Joint Status Report and Discovery
                    Plan as Required by FRCP 26(f)
 2                  and Local Civil Rule 26(f):                            10/18/2021

 3          The deadlines above may be extended only by the Court. Any request for an extension

 4   should be made by e-mail to Andy Quach, Courtroom Deputy, at

 5   andy_quach@wawd.uscourts.gov. The parties are directed to meet and confer before contacting

 6   the court to request an extension.

 7          If this case involves claims which are exempt from the requirements of FRCP 26(a) and

 8   26(f), please notify Andy Quach, Courtroom Deputy, at andy_quach@wawd.uscourts.gov.

 9                        II. JOINT STATUS REPORT & DISCOVERY PLAN

10          All parties are directed to confer and provide the Court with a combined Joint Status

11   Report and Discovery Plan (the “Report”) by October 18, 2021. This conference shall be a face-

12   to-face meeting or a telephonic conference. The Court will use the Report to determine if a Fed.

13   R. Civ. P. 16 conference would be helpful and to set a schedule for the prompt completion of the

14   case. The report must contain the following information by corresponding paragraph numbers:

15          1.      A statement of the nature and complexity of the case.

16          2.      A proposed deadline for joining additional parties.

17          3.      A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

18   parties’ proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), including the following topics:

19                  (A)     initial disclosures;

20                  (B)     subjects, timing, and potential phasing of discovery;

21                  (C)     electronically stored information;

22                  (D)     privilege issues;

23                  (E)     proposed limitations on discovery; and


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 2
               Case 2:20-cv-00893-RAJ-BAT Document 65 Filed 09/13/21 Page 3 of 5




 1                   (F)    the need for any discovery related orders.

 2             4.    The parties’ views, proposals, and agreements, by corresponding paragraph letters

 3   (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the following

 4   topics:

 5                   (A)    prompt case resolution;

 6                   (B)    alternative dispute resolution;

 7                   (C)    related cases;

 8                   (D)    discovery management;

 9                   (E)    anticipated discovery sought;

10                   (F)    phasing motions;

11                   (G)    preservation of discoverable information;

12                   (H)    privilege issues;

13                   (I)    Model Protocol for Discovery of ESI; and

14                   (J)    alternatives to Model Protocol.

15             5.    The date by which discovery can be completed.

16             6.    Whether the case should be bifurcated by trying the liability issues before the

17   damages issues or bifurcated in any other way.

18             7.    Whether the pretrial statements and pretrial order called for by Local Civil Rules

19   16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake of

20   economy.

21             8.    Whether the parties intend to utilize the Individualized Trial Program set forth in

22   Local Civil Rule 39.2 or any ADR options set forth in Local Civil Rule 39.1.

23             9.    Any other suggestions for shortening or simplifying the case.


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 3
            Case 2:20-cv-00893-RAJ-BAT Document 65 Filed 09/13/21 Page 4 of 5




 1           10.      The date the case will be ready for trial. The Court expects that most civil cases

 2   will be ready for trial within a year after filing the Joint Status Report and Discovery Plan.

 3           11.      Whether the trial will be jury or non-jury.

 4           12.      The number of trial days required.

 5           13.      The names, addresses, and telephone numbers of all trial counsel.

 6           14.      The dates on which trial counsel may have complications to be considered in

 7   setting a trial date.

 8           15.      If, on the due date of the Report, all defendant(s) or respondent(s) have not been

 9   served, counsel for the plaintiff shall advise the Court when service will be effected, why it was

10   not made earlier, and shall provide a proposed schedule for the required FRCP 26(f) conference

11   and FRCP 26(a) initial disclosures.

12           16.      Whether any party wishes a scheduling conference before the Court enters a

13   scheduling order in the case.

14           17.      List the date(s) that each and every nongovernmental corporate party filed its

15   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

16           If the parties are unable to agree on any part of the Report, they may answer in separate

17   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

18   with the Court at any time during the pendency of this action, they should notify Andy Quach,

19   Courtroom Deputy, at andy_quach@wawd.uscourts.gov.

20                                 III. PLAINTIFF'S RESPONSIBILITY

21           Plaintiff’s counsel (or plaintiff, if pro se) will be responsible for starting the

22   communications with defendant’s counsel needed to comply with this Order.

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 4
            Case 2:20-cv-00893-RAJ-BAT Document 65 Filed 09/13/21 Page 5 of 5




 1                    IV. JUDGE SPECIFIC PROCEDURAL INFORMATION

 2          All counsel and unrepresented parties should review Judge Tsuchida’s web page for

 3   procedural information applicable to cases before Judge Tsuchida. The judge’s web pages, in

 4   addition to the Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

 5   forms, instruction sheets, and General Orders, can be found on the Court’s website at

 6   wawd.uscourts.gov.

 7            V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

 8          If settlement is achieved, counsel shall immediately notify Andy Quach, Courtroom

 9   Deputy, at andy_quach@wawd.uscourts.gov.

10          The parties are responsible for complying with the terms of this Order. The Court may

11   impose sanctions on any party who fails to comply fully with this Order.

12          DATED this 13th day of September, 2021.

13

14                                                       A
                                                         BRIAN A. TSUCHIDA
15                                                       United States Magistrate Judge

16

17

18

19

20

21

22

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 5
